Present — Balcom, Boardman and Parker, JJ.
By the Court
alcom, P. J.
The bastard child of Lydia A. West was bom, according to the evidence of Susan Layton, in the town of Richfield, in the county of Otsego, on the 21st *77day of August, 1864. And the statute is that “ the reputed father and mother of every bastard shall be liable for its support ; in their default or inability, it shall be supported by the county or town in which it shall be born, as hereinafter provided.” (2 R. S., 5th ed., 906, § 2.) According to this statute, the town of Richfield, or the county of Otsego, was liable to support this bastard child. But its mother, subsequently, was a pauper in the county of Chenango, and she had her bastard child with her. The statute then applicable to the case, is as follows: “ If any woman shall be delivered of a bastard child, which shall be chargeable, or likely to become chargeable to any county, city or town ; or shall be pregnant of a child likely to be born a bastard, and to become chargeable to any county, city or town; the superintendents of the poor of the county, or any of them, or the overseers of the poor of the town or city, or any of them, where such woman shall be, shall apply to some justice of the peace, of the same county, to make inquiry into the facts and circumstances of the case.” (2 R. S., 5th ed., 907, § 5.) As Mrs. West was not in the town of McDonough at the time the overseers of the poor of that town applied to Justice Eccleston to make inquiry into the facts and circumstances of the case, they were not authorized to make such application; and as she was not in that town at the time she was examined on oath by Justice Eccleston, he was not authorized, upon such application, to go into the town of Preston, where she was, and take her examination. No persons, except the overseers of the poor of the town of Preston, and the superintendents of the poor of the county, could apply to a justice of the peace of the county to make inquiry into the facts and circumstances of the case while Mrs. West remained in the town of Preston. But neither of those officers applied for the examination. Justice Eccleston was not empowered to make the examination on his own motion; and he had not jurisdiction to make the examination or to issue any warrant for the apprehension of the reputed father of the bastard, upon the application of the overseers of the poor of the town of McDonough. And *78as he acted without jurisdiction, he, and the overseers of the poor of the town of McDonough, who' induced him thus to act, were liable for the arrests and imprisonments of the plaintiff, which they caused by their proceedings.
It was held in Wallsworth v. McCullough (10 Johns., 93), that a justice of the peace is liable to an action for false imprisonment for issuing a warrant, by virtue of which the putative father of a bastard child is arrested, upon the application of an attorney who was not authorized by the overseers of the poor to make the application.
That case sustains the charge to the jury in this, that the defendants were liable to the plaintiff for his arrests and imprisonments. (See, also, Reynolds v. Orvis, 7 Cow., 269 ; Bigelow v. Stearns, 19 Johns., 39.)
There was no evidence to impute bad faith to the defendants ; and the proper inference from the evidence is, that they acted honestly, and under the belief that all they did, in the proceedings against the plaintiff, was in the proper discharge of their duties as public officers.
The evidence showed that the plaintiff paid thirty-three dollars, or over, to counsel in the proceedings in which he was arrested, besides some other expenses ; and that his time was worth $2.50 per day, during the days he was under arrest.
The verdict of the jury was for only fifty-six dollars damages; and I am of the opinion the jury only awarded actual damages to the plaintiff.
If I am right in this conclusion, the supposed error of the judge, in rejecting the defendants’ offer to show that Justice Eccleston was advised, by counsel employed by the other defendants, that he had a right to issue the second warrant, did not affect the defendants on the question of damages.
The judge charged the jury, in substance, that the proceedings of the defendants were properly in evidence for the purpose of showing that they acted in perfect good faith, and in pursuance of what they supposed was their duty, and that, therefore, they should not be visited with smart money; and *79I think the jury did not include any vindictive or punitory damages in their verdict.
My conclusion is, that no error was committed on the trial to the prejudice of the defendants; and that their motion for a new trial should he denied, with costs.
So decided.